Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2801 Filed 04/15/21 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 BRIAN DAVID KANE,

         Petitioner,                                  Civil Action No. 19-cv-12262


 v.                                                   HONORABLE MARK A. GOLDSMITH

 NOAH NAGY,

       Respondent.
 _________________________________/

                            OPINION & ORDER
      GRANTING AN EVIDENTIARY HEARING ON PETITIONER’S TRIAL COUNSEL
        CLAIM AND HIS RELATED INEFFECTIVE ASSISTANCE OF APPELLATE
                             COUNSEL CLAIM

         Petitioner Brian David Kane filed an application for a writ of habeas corpus, pursuant to

 28 U.S.C. § 2254, through his attorney Mary A. Owens (Dkt. 1). Petitioner challenges his

 conviction for possession of at least 450 grams but less than 1,000 grams of oxycodone, Mich.

 Comp. Laws § 333.7401(2)(a)(ii); possession of at least 50 but less than 450 grams of morphine,

 Mich. Comp. Laws § 333.7401(2)(a)(iii); possession of at least 50 but less than 450 grams of

 methadone, Mich. Comp. Laws § 333.7401(2)(a)(iii); possession of less than 50 grams of

 hydromorphone, Mich. Comp. Laws § 333.7401(2)(a)(iv); and breaking and entering a store with

 intent to commit a larceny, Mich. Comp. Laws § 750.110(1). See Pet. Br. at PageID.22 (Dkt. 1-

 1); Michigan v. Kane, No. 318237, 2015 WL 1542160, at *1 (Apr. 7, 2015 Mich. Ct. App.).

         As part of his habeas petition, Petitioner alleges he was denied the effective assistance of

 trial counsel because trial counsel (i) failed to consult with and/or present the testimony of an

 expert witness, specifically, an expert in pharmacy accountability, who would have been able to

 testify that the prosecution’s calculations of the amounts of controlled substances stolen from the
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2802 Filed 04/15/21 Page 2 of 25




 pharmacy was significantly in error; (ii) failed to consult with and/or present the testimony of an

 expert in the methodology of accounting for controlled substances; (iii) failed to conduct a

 competent cross-examination of the prosecution’s expert witnesses to show that the prosecution’s

 calculations of “weights” were unreliable and that their “bottom line” methodology was an

 unreliable method to account for the stolen controlled substances, as a result of his failure to

 consult with an expert; and (iv) failed to call experts to rebut the testimony of the prosecution’s

 witnesses concerning their calculation of the amount of controlled substances that were stolen, (v)

 failed request appointment of an expert at public expense. See Pet. Br. at PageID.45-46.1 He also

 argues that appellate counsel was ineffective in failing to raise these challenges in Petitioner’s

 appeal of right and failing to obtain an expert during the appeal. Id. at PageID.74-77. For the

 reasons that follow, the Court orders an evidentiary hearing on Petitioner’s expert-related

 ineffective assistance of counsel claims.

                                        I. BACKGROUND

        Petitioner was convicted after a jury trial in the Jackson County Circuit Court. See Kane,

 2015 WL 1542160, at *1. The appellate court summarized the background and some of the trial

 history as follows:

        This case arose when a pharmacy was broken into after business hours in September
        2010. The prosecuting attorney’s theory of the case was that defendant
        unsuccessfully tried to pry the door open, then broke a window to gain entry, pried
        open the cabinet that housed the narcotics, and took many bottles of pills from it.
        Defense counsel conceded that defendant broke into the pharmacy intending to
        commit a larceny, but suggested that the prosecution would not be able to prove
        that defendant knowingly took pills of the kinds, or in the quantities, charged. The
        subject pharmacy’s supervisor of operations testified that the kind and quantities of
        drugs missing after the break-in were determined by comparing what was left in the


 1
   In Petitioner’s organizational scheme, these are claims B(1)-(6); the Court categories them into
 five claims because his claims B(4) and B(5) are difficult to distinguish from one another.

                                                 2
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2803 Filed 04/15/21 Page 3 of 25




        narcotics cabinet after the break-in with inventory records indicating what was there
        before it.

 Id.
        DNA evidence discovered at the pharmacy by investigators established Petitioner’s

 identity as the person who broke into the pharmacy. Id. at *8. No controlled substances were ever

 found, either in Petitioner’s possession, or anywhere else. Id. at *4.

        At trial, the prosecution presented three pharmacists employed at Allegiance Health, where

 the larceny occurred: Richard Fifelski, who worked at the pharmacy the day before the break-in,

 Trial Tr. Vol. II at PageID.816 (Dkt. 6-4); Dr. Scott Gindlesberger, site coordinator for the

 pharmacy, id. at PageID.907; and Dr. Thomas Crampton, director of the pharmacy operations for

 Allegiance Health in Jackson, Michigan, Trial Tr. Vol. III at PageID.963 (Dkt. 6-5). Gindlesberger

 and Crampton were also qualified as expert witnesses. See Trial Tr. Vol. II at PageID.909

 (Gindlesberger); Trial Tr. Vol. III at PageID.964 (Crampton). After the break-in was discovered

 just before midnight on September 3, 2010, Allegiance security called Crampton. Trial Tr. Vol.

 III at PageID.965. The police asked Crampton to provide a summary of the medications that were

 taken, and he assigned Gindlesberger with the task of compiling an inventory of what controlled

 substances were stolen and in what amounts. Id. at PageID.967.

        The principal prosecution proofs, in addition to witness testimony, were People’s Exhibits

 36 (Dkt. 1-9) and 37 (Dkt. 1-10). Exhibit 36 constituted a list of the medications allegedly taken

 in the break-in. Gindlesberger compiled the list. Exhibit 37, prepared by Gindlesberger at the

 request of the prosecution, constituted his calculations of the “weights” of the missing drugs. The

 defense introduced Exhibit Q (Dkt. 1-11), which was the bi-annual inventory report prepared to

 comply with federal drug enforcement requirements.




                                                  3
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2804 Filed 04/15/21 Page 4 of 25




        According to Petitioner, trial counsel did not seek disclosure of the prosecution’s expert

 witnesses under Michigan Rule of Evidence 702, nor did he subpoena the relevant pharmacy

 documents until several days before trial. Trial counsel did not actually obtain the pharmacy

 evidence until after trial had begun. The documents obtained by defense counsel were only the C-

 2 logs—perpetual inventories of the controlled substances on hand, not the “primary records.”2

        Defense counsel actually stated on the record that he was unprepared to cross-examine the

 prosecution’s two expert witnesses, pharmacists Gindelsberger and Crampton. Trial Tr. Vol. III

 at PageID.958 (Dkt. 6-5).      Petitioner alleges that defense counsel’s cross-examination of

 Gindelsberger and Crampton was ineffective because he did not obtain the pharmacy documents

 sufficiently in advance of trial, nor did counsel consult with any expert who could assist counsel

 in understanding or challenging the prosecution’s case or the testimony provided by expert/fact

 witnesses Gindlesberger and Crampton. Counsel’s defense was that the C-2 perpetual inventories

 of the controlled substances on hand contained significant errors, and, therefore, the “weights” of

 the drugs shown on Exhibit 37 were inaccurate. Petitioner alleges that trial counsel was ineffective

 for failing to receive and review the actual pharmacy records until after trial had begun, and for

 failing to consult or retain an expert to challenge the prosecution’s methodologies of establishing

 the weights the stolen drugs. As discussed below in the context of the prejudice of this alleged

 error on Petitioner, inaccuracies in the weights might have resulted in a conviction carrying a

 maximum 60-year sentence, rather than a conviction carrying a maximum 40-year sentence.




 2
  These reports are known as the “C-2” logs, because they are the logs for Schedule 2 controlled
 substances. The distinction is discussed below in the context of later-retained expert John Mudri’s
 opinion.

                                                  4
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2805 Filed 04/15/21 Page 5 of 25




        Petitioner argues that these deficiencies prevented counsel from being able to show the

 inaccuracies in the prosecution’s calculations of the weight of the controlled substances and from

 being able to effectively cross-examine the prosecution’s chief witnesses.          See Pet. Br. at

 PageID.25-26. Petitioner further argues that trial counsel was ineffective for failing to obtain an

 expert for the defense, who could have rebutted the testimony of the prosecution’s expert

 witnesses. Id. at PageID.26. Petitioner alleges that he had repeatedly asked trial counsel to hire

 a pharmaceutical expert for the defense, but because he had no more money to retain an expert,

 trial counsel did not obtain an expert or ask the court to appoint one for the defense. Id.

        Petitioner had two different appellate attorneys on his appeal of right, Neil Leithauser and

 Lee Somerville, who both raised claims of ineffective assistance of trial counsel different from the

 claims raised here.3 In addition to the appellate briefs filed by counsel, Petitioner filed his own

 pro se supplemental brief on appeal.4 Among other claims, Petitioner argued that counsel was

 ineffective for failing to prepare to challenge the prosecution’s methodology in calculating the

 weights of the missing drugs and that he was, therefore, unprepared to challenge the foundation

 for Exhibit 37 and to properly cross-examine the prosecution’s experts. See Def.-Appellant



 3
   Leithauser argued that trial counsel was ineffective for failing to object to the prosecution’s
 belated request to add an aiding and abetting instruction. See Leithauser Br. at PageID.1516-1519
 (Dkt. 6-8). Sommerville argued that one of Petitioner’s attorneys discharged prior to the trial was
 ineffective for waiving a preliminary examination and that trial counsel Sheldon Halpern was
 ineffective because he (i) was unprepared for trial and sentencing, (ii) failed to conduct discovery,
 (iii) quarreled with the trial judge, and (iv) conceded Petitioner’s guilt without Petitioner’s
 agreement. See Sommerville Br. at 1572-1575 (Dkt. 6-8). The appellate court considered these
 claims. See Kane, 2015 WL 1542160 at *7-10.
 4
  Standard 4 of Administrative Order 2004-6, 471 Mich. cii (2004), “explicitly provides that a pro
 se brief may be filed within 84 days of the filing of the brief by the appellant’s counsel, and may
 be filed with accompanying motions.” Ware v. Harry, 636 F. Supp. 2d 574, 594 n.6 (E.D. Mich.
 2008).

                                                  5
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2806 Filed 04/15/21 Page 6 of 25




 Standard 4 Brief on Appeal at PageId.1614-1617 (Dkt. 6-8). Petitioner also filed a pro se motion

 for the Michigan Court of Appeals to remand the case to the trial court for an evidentiary hearing

 on his ineffective assistance of counsel claims. See Mot. to Remand at PageID.1752-1759 (Dkt.

 6-8). Within that motion, Petitioner also argued that “he charged [trial] counsel with finding an

 alternative expert to establish the drug weights.” Id. at 1756-1757.5 The court of appeals denied

 Petitioner’s motion to remand. People v. Kane, No. 318237, at PageID.2164 (Mich. Ct. App. Nov.

 25, 2014) (Dkt. 6-9). Then, it affirmed Petitioner’s conviction, addressing the claims raised in his

 Petitioner’s standard 4 brief, but not trial counsel’s failure to consult with or call an expert. Kane,

 2015 WL 1542160, at *7-10.

        While Petitioner’s direct appeal was pending, he retained Dr. Rodney Richmond, R.Ph., an

 expert in pharmaceuticals, who reviewed the C-2 documents. Richmond prepared an analysis of

 the prosecution’s Exhibits 36 and 37, finding significant errors that were never brought out before

 the jury. Petitioner attempted to present this new evidence brought forward by Richmond in his

 Application for Leave to Appeal to the Michigan Supreme Court.               See Richmond Aff. at

 PageID.2063 (Dkt. 6-8); Richmond 10/10/15 Ltr. to Petitioner at PageID.2064-2066 (Dkt. 6-8).

 The Michigan Supreme Court denied leave to appeal and also denied Petitioner’s motions to

 remand, to stay and amend the application, and to supplement and expand the record. People v.

 Kane, 873 N.W.2d 570 (Mich. 2016); recons. den. 878 N.W.2d 288 (Mich. 2016).


 5
    Petitioner’s standard 4 brief and his motion to remand were not filed with the Rule 5 materials
 from his appeal of right in the court of appeals, which can be found generally in Dkt. 6-9, but were
 filed under the docket entry for the materials filed with Petitioner’s application for leave to appeal
 to the Michigan Supreme Court. See generally Dkt. 6-8. However, the cover sheet for Petitioner’s
 motion to remand is included within the docket entries for the pleadings filed in the court of appeals
 on the appeal of right. See Dkt. 6-9 at PageID.2250. The heading on the standard 4 brief and
 Petitioner’s motion to remand indicates also that they were filed in the court of appeals.


                                                   6
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2807 Filed 04/15/21 Page 7 of 25




           In his post-conviction motion for relief from judgment, Petitioner again presented

 Richmond’s findings. See Richmond Aff. and CV at PageID.2487-2497 (Dkt. 6-10). Petitioner

 also retained John Mudri, of Mudri Associates, Inc., an expert in the area of pharmaceutical

 auditing and accountability. Mudri reviewed pertinent trial testimony and signed an affidavit

 severely critiquing the methodology utilized by the prosecution’s witnesses, Gindlesberger and

 Crampton. Mudri 5/4/2017 Aff. and CV of John Mudri, at PageID.2498-2510 (Dkt. 6-10).6

           Petitioner claimed that the inadequacies of the perpetual inventory maintained by the

 pharmacy and the methodology of accounting for the missing drugs seriously undermined the

 evidence and called into question his convictions. Petitioner again alleged that trial counsel was

 ineffective for failing to consult with an expert or call an expert to rebut the prosecution witnesses’

 testimony concerning the amount of controlled substances taken. See Motion for Relief From

 Judgment at PageID.2435, 2455 (Dkt. 6-10). Petitioner also alleged that appellate counsel was

 ineffective for failing to raise a claim concerning trial counsel’s ineffectiveness. Petitioner

 specifically requested an evidentiary hearing on his claims. Id. at 2431.7

           The trial court did not rule on the merits of these new claims, instead finding, in a one-

 paragraph order, (i) that Petitioner failed to show cause for failing to raise these claims on his

 appeal of right, and (ii) that Petitioner failed to show actual prejudice. People v. Kane, No. 11-

 4710-FH, at PageID.115-116 (Jackson Cty. Cir. Ct. July 24, 2017) (Dkt. 1-5). The court of appeals

 denied Petitioner leave to appeal in a form order, on the ground that Petitioner “failed to establish


 6
     Petitioner has also attached this information to his petition (Dkts. 1-12, 1-13).
 7
   The motion actually states, “An evidentiary record is required for this court to evaluate
 Defendant’s claims and is allowed under MCR 6.508(C).” Motion for Relief from Judgment at
 PageID.2431 (emphasis added). Because Michigan Court Rule 6.508(C) refers to evidentiary
 hearings, Petitioner’s obvious intent was to request a hearing.

                                                     7
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2808 Filed 04/15/21 Page 8 of 25




 that the trial court erred in denying the motion for relief from judgment.” People v. Kane, No.

 341694, at PageID.118 (Mich. Ct. App. Aug. 21, 2018) (Dkt. 1-6). The Michigan Supreme Court

 denied leave to appeal on the ground that Petitioner “failed to meet the burden of establishing

 entitlement to relief under MCR 6.508(D).” People v. Kane, 923 N.W.2d 241 (Mich. 2019),

 recons. den., 929 N.W.2d 329 (Mich. 2019).

        This petition for habeas corpus followed.

                                 II. STANDARD OF REVIEW

        The Antiterrorism and Effective Death Penalty Act (AEDPA) provides a standard of

 review for habeas petitions brought under 28 U.S.C. § 2254:

        An application for a writ of habeas corpus on behalf of a person in custody pursuant to the
        judgment of a State court shall not be granted with respect to any claim that was adjudicated
        on the merits in State court proceedings unless the adjudication of the claim—

        (1) resulted in a decision that was contrary to, or involved an unreasonable application of,
        clearly established Federal law, as determined by the Supreme Court of the United States;
        or

        (2) resulted in a decision that was based on an unreasonable determination of the facts in
        light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d).

        However, when a state court fails to adjudicate a habeas petitioner’s claim on the merits, a

 federal court is required to review that claim de novo. See Cone v. Bell, 556 U.S. 449, 472 (2009);

 See also McKenzie v. Smith, 326 F. 3d 721, 726 (6th Cir. 2003).

                                        III. DISCUSSION

        As explained below, Petitioner is granted an evidentiary hearing on his claim that trial

 counsel was ineffective by failing to consult with or call an expert witness and that appellate




                                                 8
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2809 Filed 04/15/21 Page 9 of 25




 counsel was ineffective for failing to raise these claims on his appeal of right. However, Petitioner

 is not entitled to an evidentiary hearing on his other claims.

        The Court’s reasoning proceeds in four parts.             First, the Court distinguishes those

 ineffective assistance of counsel claims warranting a hearing from those that do not warrant a

 hearing. Some of Petitioner’s ineffective assistance of counsel claims were addressed by the state

 court. Those claims will be reviewed under AEDPA’s deferential standard and are outside the

 scope of the evidentiary hearing. Other claims were not addressed by the state court, and those

 claims will be the subject of the evidentiary hearing and will ultimately be reviewed de novo.

 Second, the Court explains why an evidentiary hearing is warranted for claims related to trial

 counsel’s failure to consult with or call an expert witness—namely, that material facts were not

 developed at the state court level, and a hearing could enable Petitioner to prove factual allegations

 that could potentially entitle him to federal habeas relief.          Third, the Court explains that

 § 2254(e)(2) does not prohibit a hearing, because Petitioner exercised diligence in attempting to

 develop the factual basis of his claim in state court. Fourth, the Court rejects Respondent’s

 argument that Petitioner’s claims were procedurally defaulted.

        A. The state courts neither allowed Petitioner to develop the factual record
           for his ineffective assistance of counsel claims related to the failure to
           consult with or call expert witnesses, nor adjudicated those claims on the
           merits. Therefore, the claims will be reviewed de novo and the Court may
           consider evidence beyond the record presented at state court.

        Petitioner’s ineffective assistance of counsel claims can be grouped into three categories:

 (i) those he has explicitly abandoned, (ii) those he raised on his appeal of right and presents in this

 action, and (iii) those he did not raise in his appeal of right but presents here. See Pet. Br. at 13-

 41. Claims within the first category bear no further mention. As for the second category, Petitioner

 acknowledges that the court of appeals addressed and rejected all of the non-abandoned ineffective

                                                   9
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2810 Filed 04/15/21 Page 10 of 25




 assistance of counsel claims raised in Petitioner’s appeal of right. Id. at 15. Whether he seeks an

 evidentiary hearing on those claims is not entirely clear from his briefing, but the law is clear that

 he is not entitled to such a hearing. Habeas review under 28 U.S.C. §2254(d) is “limited to the

 record that was before the state court that adjudicated the claim on the merits.” Cullen v.

 Pinholster, 563 U.S. 170, 181 (2011). Petitioner’s claims involving his counsel’s failure to timely

 obtain the discovery in order to properly cross-examine the prosecution’s witnesses, counsel’s

 failure to prepare, and counsel’s failure to raise evidentiary challenges will all be decided based

 on the record presented before the state court. Furthermore, as Petitioner acknowledges, those

 claims will be evaluated under AEDPA’s deferential standard. Pet. Br. at 15.8

        Petitioner’s expert-related claims—the third category of ineffective assistance of counsel

 claims—were not adjudicated on the merits. This is relevant both to the need for an evidentiary

 hearing and to the standard of review that will be applied when the petition is ultimately

 adjudicated.

        Although Petitioner briefly alluded to his trial counsel’s failure to consult with an expert

 in his motion to remand while his appeal of right was pending, neither he nor his appellate counsel

 squarely raised the expert-related claims during that appeal. The court of appeals, in a generally



 8
   One claim that Petitioner places in the third category actually belongs in the second. In addition
 to the expert-related claims, Petitioner argues that an additional claim was not addressed by the
 state court: trial counsel’s failure “to know and understand a critical point of law, namely, that it
 was his responsibility to obtain the pharmacy records in possession of a third party, and the
 prosecution had no obligation under [Brady v. Maryland, 373 U.S. 83 (1963)] to turn over
 documents that were equally available to the defense.” Pet. Br. at PageID.46 (emphasis in
 original). Relatedly, he argues that appellate counsel was ineffective for raising “a Brady issue”
 rather than an ineffective assistance of counsel claim for failing to obtain the pharmacy records by
 other means. Id. at PageID.75. However, as will be more fully explained in the final adjudication
 of this habeas petition, the court of appeals’ discussion of alleged discovery errors by trial counsel
 entitles the state to AEDPA deference and precludes a hearing.

                                                  10
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2811 Filed 04/15/21 Page 11 of 25




 thorough and comprehensive opinion, did not mention trial counsel’s failure to consult with or call

 an expert when discussing the other ineffective assistance of counsel claims. See Kane, 2015 WL

 1542160, at *7-10. The Michigan Supreme Court, although presented with evidence from

 Richmond, issued an unreasoned opinion denying leave to appeal and denying Petitioner’s motions

 to remand, to stay and amend the application, and to supplement and expand the record. Kane,

 873 N.W.2d at 570.

        Respondent does not argue that the expert-related claims were adjudicated on the merits

 during the appeal of right, instead relying on procedural default (addressed below) as a defense

 against consideration of these claims. See Resp. at PageID.460 (Dkt. 5). And in adjudicating

 Petitioner’s motion for relief from judgment, the state trial court presented its view that the expert-

 related claims were not adjudicated on the merits during the appeal of right. The trial court’s order

 rejecting the motion for relief from judgment states the following:

        IT IS THE ORDER OF THIS COURT that upon review the defendant has [failed]
        to show good cause as to why he did not bring this claim on appeal, also that there
        was any actual prejudice. Therefore, Defendant’s motion is DENIED.

 Order Following [Motion] For Relief From Judgment at PageID.2358 (Dkt. 6-10).

        “Cause” and “prejudice” are relevant to Michigan Court Rule 6.508(d)(3)—the basis for

 denying claims that could have been raised on direct appeal—not to Michigan Court Rule

 6.508(D)(2)—the basis for denying relief on grounds that were decided against a defendant in a

 prior appeal or proceeding. There is no evidence that the Michigan Court of Appeals or Supreme

 Court adjudicated the expert-related claims during the appeal of right.

        Finally, the state courts’ adjudication of Petitioner’s motion for relief from judgment was

 not an adjudication on the merits and did not purport to be. In that motion, Petitioner squarely

 raised his expert-related claims for the first time. Mot. for Relief From Judgment at PageID.2427-

                                                   11
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2812 Filed 04/15/21 Page 12 of 25




 2431. Petitioner also raised an ineffective assistance of appellate counsel claim for the first time.

 Id. at PageID.2430-2431. As discussed above, the trial court denied the motion on procedural

 grounds, namely, Michigan Court Rule 6.508(d)(3). The Michigan appellate courts denied

 Petitioner leave to appeal in a form order without addressing the merits of the claims. Petitioner’s

 claims were not adjudicated on the merits in his state post-conviction proceedings.9

        In this case, as the Sixth Circuit put it in McKenzie, “there are simply no results, let alone

 reasoning, to which this court can defer. Without such results or reasoning, any attempt to

 determine whether the state court decision ‘was contrary to, or involved an unreasonable

 application of clearly established Federal law,’ 28 U.S.C. § 2254(d)(1), would be futile.”

 McKenzie, 326 F. 3d at 727.

        In addition, because there was no decision on the merits of Petitioner’s expert-related

 ineffective assistance of counsel claims, the Supreme Court’s holding in Cullen v. Pinholster, 563

 U.S. 170, 181 (2011) does not prohibit this Court from conducting an evidentiary hearing on his

 claims. See McClellan v. Rapelje, 703 F.3d 344, 351 (6th Cir. 2013). And as discussed in the

 following sections, a hearing is necessary to adjudicate these claims and is not barred by AEDPA.

        B. Petitioner has raised potentially meritorious ineffective assistance of
           counsel claims, warranting an evidentiary hearing.

        In deciding whether to grant an evidentiary hearing to a habeas petitioner, a federal habeas

 court must consider whether such a hearing could enable the habeas petitioner to prove the

 petition’s factual allegations, which, if true, would entitle the petitioner to federal habeas relief.

 See Schriro v. Landrigan, 550 U.S. 465, 474 (2007). A habeas petitioner is generally entitled to



 9
  Section III.D. of this opinion describes in greater detail the Court’s conclusion that these orders
 were procedural, but that Petitioner’s claims are not barred by procedural default.

                                                  12
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2813 Filed 04/15/21 Page 13 of 25




 an evidentiary hearing if he or she “alleges sufficient grounds for release, relevant facts are in

 dispute, and the state courts did not hold a full and fair evidentiary hearing.” Sawyer v. Hofbauer,

 299 F.3d 605, 610-611 (6th Cir. 2002). If there are factual issues in dispute and an insufficient

 record upon which to resolve a legitimate claim of ineffective assistance of counsel, a habeas court

 must conduct an evidentiary hearing to resolve the issue. Paprocki v. Foltz, 869 F.2d 281, 287 (6th

 Cir. 1989).

        The Court finds that Petitioner is entitled to an evidentiary hearing on the expert-related

 ineffective assistance of counsel claims. There are factual issues that are disputed here, were never

 resolved by the state courts, and must be resolved before the expert-related claims are finally

 adjudicated. The remainder of this section describes the legal standard for adjudicating ineffective

 assistance claims and explains why a hearing is necessary before that standard can be applied to

 Petitioner’s claims.

                Legal Standard

        To show that he or she was denied the effective assistance of counsel under federal

 constitutional standards, a defendant must satisfy a two-prong test. First, the defendant must

 demonstrate that, considering all of the circumstances, counsel’s performance was so deficient that

 the attorney was not functioning as the “counsel” guaranteed by the Sixth Amendment. Strickland

 v. Washington, 466 U.S. 668, 687 (1984). In so doing, the defendant must overcome a strong

 presumption that counsel’s behavior lies within the wide range of reasonable professional

 assistance. Id. In other words, a defendant must overcome the presumption that, under the

 circumstances, the challenged action might have been sound trial strategy. Id. at 689. Second, the

 defendant must show that such performance prejudiced his defense. Id. To demonstrate prejudice,

 the defendant must show that “there is a reasonable probability that, but for counsel’s

                                                  13
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2814 Filed 04/15/21 Page 14 of 25




 unprofessional errors, the result of the proceeding would have been different.” Id. at 694. The

 Strickland standard applies as well to claims of ineffective assistance of appellate counsel. See

 Whiting v. Burt, 395 F. 3d 602, 617 (6th Cir. 2005).

                Deficient Performance

        In some criminal cases, “the only reasonable and available defense strategy requires

 consultation with experts or introduction of expert evidence.” Harrington, 562 U.S. at 106. Courts

 in various contexts have found trial counsel ineffective for failing to call an expert witness at trial

 to rebut a prosecution’s expert witness. See, e.g., Ceasor v. Ocwieja, 655 F. App’x 263, 287-289

 (6th Cir. 2016) (stating that trial counsel may have been ineffective in a child abuse case for failing

 to call expert to rebut prosecution experts’ theory that the victim had been injured through shaken

 baby syndrome); Dendel v. Washington, 647 F. App’x 612, 614-616 (6th Cir. 2016) (stating that

 trial counsel in a murder case was ineffective for failing to locate and call an expert to testify that

 the victim died from a combination of drugs that he had been taking); Stermer v. Warren, 360 F.

 Supp. 3d 639, 664-668 (E.D. Mich. 2018) (stating, in an arson case, that trial counsel performed

 inadequately in failing to seek information related to arson investigations, familiarize himself with

 applicable industry standards for fire investigation, consult with an expert in the origin and cause

 of fire, or consult a single expert witness to ascertain other plausible causes of the fire); Leonard

 v. Michigan, 256 F. Supp. 2d 723, 731-734 (W.D. Mich. 2003) (stating that state court

 unreasonably applied Strickland standard in finding that petitioner was not denied effective

 assistance of counsel by attorney who failed to timely move for or obtain expert assistance in case

 in which DNA evidence was central, who failed to prepare for either suppression hearing or trial,

 who stipulated to admission of expert’s suppression hearing testimony at trial, and who failed to




                                                   14
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2815 Filed 04/15/21 Page 15 of 25




 engage in vigorous cross examination of experts, despite flaws in analysis and gaps in expertise of

 those who performed and analyzed tests).

        Here, counsel’s performance may well have been so deficient, because of the significant

 possibility that an expert could have undermined the method by which the prosecution proved

 elements of its case. In attempting to prove the amounts and weights of the various controlled

 substances stolen, the prosecution used the pharmacy’s C-2 logs for each drug to try to show what

 was at the pharmacy at the time of the break-in. The prosecution also attempted to show, through

 the testimony of two pharmacy employees, that certain amounts of each drug remained on site

 after the break-in. The difference between the type and amount of controlled substances that were

 allegedly “on hand” before the break-in and what remained after the break-in constituted the

 prosecution’s evidence as to the amount and weight of the drugs taken by Petitioner. The

 prosecution also presented evidence of the “weight” of each pill through the testimony of its

 pharmacist witnesses and the equipment technologist for Allegiance Health, who testified to the

 calibration of the scales used to weigh the pharmaceuticals. After calculating the weight of each

 pill, the aggregate weight of the drug for each category was calculated by multiplying the weight

 of each pill times the number of pills taken. The prosecution’s proofs relied on the accuracy of

 the running/perpetual inventory as reflected in the C-2 logs and the validity of the method used to

 calculate the weights of the drugs taken.

        Petitioner had the C-2 reports of the pharmacy examined by Richmond, an expert in

 pharmacy practices, audits, federal and state laws, and the maintenance of pharmacy records

 regarding controlled substances. See Richmond Aff. at PageID.143 (Dkt. 121). Richmond

 purportedly examined the pharmacy’s C-2 records that were introduced at trial, including “a single

 sheet which appeared to list drugs that were apparently missing after the pharmacy break-in.”

                                                 15
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2816 Filed 04/15/21 Page 16 of 25




 Id. at PageID.137. He refers to this sheet as the “calculation sheet.” Id. at PageID.138. He

 concluded that there were serious inaccuracies in the record, and that the “perpetual inventory”

 overstated (or in some cases understated) the amount of certain specified controlled substances on

 hand at the time of the break-in by an amount to call into serious question whether the prosecution

 established beyond a reasonable doubt the “weights” of the controlled substances charged. Id. at

 PageID.138 Richmond found a number of discrepancies. He determined that for the drugs for

 which the prosecution calculated a total number of grams calculated (i.e. not counting additional

 drugs he found missing but did not appear on the calculation sheet), there were 640.26 grams

 missing rather than the 808.34 grams recorded on the calculation sheet. Id. In several instances,

 he stated that certain entries in the copy of the C-2 log he was provided were unreadable, and that

 if no better copies were available, “there would be no way to determine for certain how many

 tablets [were] missing from stock.” Id. at PageID.139-141. Additionally, Richmond identified

 discrepancies in the quantities of Oxycodone pills reported in the C-2 log and the quantities

 reported in a biannual DEA inventory that occurred on May 20, 2010. Id. at PageID.141-142.

        Petitioner also retained Mudri, an expert in pharmacy accountability and regulatory

 compliance, to examine the methodology used by prosecution witnesses Gindelsberger and

 Crampton to estimate the weight of the missing controlled substances. Mudri concluded that this

 methodology was flawed and unreliable:

        I have reviewed the testimony of Scott Gindlesberger and Thomas Crampton, and
        the C-2 logs of the perpetual inventory. In my opinion, I do not believe that the
        perpetual logs would provide an accurate basis to calculate the amounts taken from
        the pharmacy on September 3, 2010. The perpetual inventory is a secondary record
        based on receiving and dispensing of dosage units, it could be used if the counts
        were verified to be accurate, but receiving records and prescriptions are usually the
        primary records in any accountability review. In many situations computerized
        summaries of activities are used in connection with this accountability review. In



                                                 16
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2817 Filed 04/15/21 Page 17 of 25




        ordinary practice, a complete accountability verification would have to be done
        before a perpetual inventory would be accepted as accurate.

 Mudri Aff. at PageID.149 (Dkt. 1-13).

        In light of Mudri and Richmond’s statements, it is difficult, if not impossible, to

 understand how electing not to consult with or call an expert would constitute sound trial

 strategy. Petitioner is entitled to develop this claim further.

                Prejudice

        Respondent argues that Petitioner was not prejudiced by any of counsel’s deficiencies

 regarding the calculation of the weights and amounts of drugs taken because Petitioner’s guilt was

 overwhelming. However, the evidence against Petitioner concerning the weights of the drugs

 stolen was based entirely on circumstantial evidence involving expert-estimated extrapolations,

 raising the question of what Petitioner could have done with his own expert.

        The most serious offense that Petitioner was convicted of was possession of at least 450

 grams but less than 1,000 grams of oxycodone. This normally carries a penalty of not more than

 30 years in prison. Mich. Comp. Laws § 333.7401(2)(a)(ii). However, Petitioner was also

 convicted for being a second or subsequent drug offender, which doubles the maximum penalty of

 the underlying drug offense. Mich. Comp. Laws § 333.7413(2). Petitioner’s maximum sentence

 for this crime was 60 years; Petitioner, in fact, was sentenced to 40 to 60 years on the oxycodone

 conviction. If Petitioner’s experts could raise doubts that Petitioner stole over 450 grams of

 oxycodone, he could only be convicted of possession of 50 grams or more, but less than 450 grams

 of a controlled substance, which carries a 20-year maximum sentence. See Mich. Comp. Laws

 § 333.7401(2)(a)(iii). Even with the career offender charge, Petitioner’s maximum sentence would

 only be 40 years, which was the minimum sentence he received on the oxycodone conviction. By



                                                   17
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2818 Filed 04/15/21 Page 18 of 25




 contrast, Petitioner was sentenced to 20 to 40 years on the other drug offenses that involved

 amounts of more than 50 but less than 450 grams. So Petitioner might be able to reduce the bottom

 and top range of his sentence by 20 years each.

        The Sixth Circuit has noted that “a reasonable probability of acquittal is not a requirement

 to be shown by a defendant seeking to demonstrate prejudice resulting from his counsel’s deficient

 performance; rather, a defendant is required to demonstrate a reasonable probability of a different

 outcome—a somewhat lower burden for a defendant.” Walker v. Hoffner, 534 F. App’x 406, 412

 (6th Cir. 2013). Petitioner’s claim that he would have been convicted of a lesser offense had

 counsel consulted with expert witnesses or called them for the defense is sufficient, if proven, to

 establish prejudice for purposes of Strickland.

        Respondent argues that Petitioner has failed to make an initial showing that he has grounds

 for relief through “affidavits and the like,” rather than through conclusory statements. Resp. at

 PageID.461-462 (citing Reynolds v. Bagley, 498 F.3d 549, 554 (6th Cir. 2007)). However,

 Petitioner has presented far more than conclusory statements in the form of the Mudri and

 Richmond affidavits.

        Finally, Respondent argues that a hearing would accomplish nothing because “Kane’s only

 argument is that the State’s figures are not reliable, not that he can prove that the amount taken is

 less than the statutorily required quantities . . . .” Resp. at PageID.462. But determining precisely

 what Petitioner can prove is the entire point of holding a hearing. His experts’ inability to commit

 to an exact number may be the effect, as Richmond discussed, of having received a poor copy of

 the C-2 logs. An evidentiary hearing may allow Petitioner’s experts to reach a more definitive

 conclusion. It may also allow Petitioner and his experts to show that a definitive conclusion could

 not have been reached by the evidence presented at trial, and that had defense counsel called

                                                   18
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2819 Filed 04/15/21 Page 19 of 25




 experts at trial to testify to this fact, no reasonable juror would have found Petitioner guilty beyond

 a reasonable doubt of possession of at least 450 grams but less than 1,000 grams of oxycodone.

 Or it may prove nothing of value to Petitioner at all. A hearing is necessary because on the current

 record, the Court cannot evaluate whether the expert-related claims warrant habeas relief.

 Petitioner has presented enough evidence to create a fact question worthy of further development.

        C. AEDPA does not bar an evidentiary hearing, because Petitioner exercised
           diligence.

        As discussed in the previous section, Petitioner has presented enough evidence of a

 potentially meritorious habeas claim as to warrant an evidentiary hearing. The next question is

 whether AEDPA bars such a hearing.

        AEDPA states the following:

        (2) If the applicant has failed to develop the factual basis of a claim in State court
        proceedings, the court shall not hold an evidentiary hearing on the claim unless the
        applicant shows that—

                (A) the claim relies on—
                        (i) a new rule of constitutional law, made retroactive to cases on
                        collateral review by the Supreme Court, that was previously
                        unavailable; or
                        (ii) a factual predicate that could not have been previously
                        discovered through the exercise of due diligence; and
                (B) the facts underlying the claim would be sufficient to establish by clear
                and convincing evidence that but for constitutional error, no reasonable
                factfinder would have found the applicant guilty of the underlying offense.

 28 U.S.C.§ 2254(e)(2).

       Under the opening clause of § 2254(e)(2), a failure to develop the factual basis of a claim

 by a habeas petitioner is not established unless there is a lack of diligence, or some greater fault,

 attributable to the prisoner or prisoner’s counsel. Williams v. Taylor, 529 U.S. 420, 432 (2000).

 Id. at 437. Diligence for purposes of the opening clause of this subsection of AEDPA depends

                                                   19
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2820 Filed 04/15/21 Page 20 of 25




 upon whether the prisoner made a reasonable attempt, in light of the information available at the

 time, to investigate and pursue claims in state court; it does not depend upon whether those efforts

 would have been successful. Id. at 435. Diligence will require that the petitioner, at a minimum,

 seek an evidentiary hearing in state court in the manner prescribed by state law. Id.

        Federal-state comity—a crucial value of AEDPA—is not served by stating that a prisoner

 has “failed to develop the factual basis of a claim” where he or she was unable to develop his or

 her claim in state court despite diligent efforts to do so. Id. at 437. In that circumstance, an

 evidentiary hearing is not barred by U.S.C. § 2254(e)(2), and the Petitioner is excused from

 showing compliance with the balance of the subsection’s requirements (i.e. § 2254(e)(2)(A)-(B)).

 Williams, 529 U.S. at 437.

        Here, the Court finds that Petitioner exercised due diligence in attempting to develop the

 factual basis of his claim in the state courts. While Petitioner’s appeal of right was pending,

 Petitioner filed a pro se motion to remand for an evidentiary hearing in which he called attention

 to his counsel’s failure to find “an alternative expert to establish the drug weights.” See Mot. to

 Remand at PageID.1752-1759 (Dkt. 6-8). Petitioner’s attempt to obtain an evidentiary hearing by

 filing a pro se motion to remand in the court of appeals is evidence that he acted with due diligence

 in attempting to develop his claim in the state court, so as to entitle Petitioner to an evidentiary

 hearing before this Court.     See Robinson v. Howes, 663 F.3d 819, 824 (6th Cir. 2011).

 Furthermore, Petitioner provided an affidavit to one of his appellate attorneys stating that

 Petitioner had told his trial counsel to call an expert witness, demonstrating further diligence in




                                                  20
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2821 Filed 04/15/21 Page 21 of 25




 Petitioner’s effort to raise the claim. See Kane July 31, 2017 Aff., Ex. E to Sommerville Br., at

 PageID.1593 (Dkt. 6-8).10

        Petitioner then attempted to present new evidence in support of his ineffective assistance

 of counsel claim in the form of a letter from Richmond in his application for leave to appeal to the

 Michigan Supreme Court as well as a motion to remand, a motion to amend the application for

 leave to appeal, and a motion to expand the record. When the Michigan Supreme Court denied

 leave to appeal, Petitioner again attempted to develop the factual basis for his ineffective assistance

 of trial counsel claim and related ineffective assistance of appellate counsel claim by seeking an

 evidentiary hearing on these claims in his post-conviction motion for relief from judgment and

 presenting Richmond’s and Mudri’s affidavits in support of his claims. Under the circumstances,

 Petitioner exercised due diligence in attempting to develop his ineffective assistance of counsel

 claim, so as to entitle him to an evidentiary hearing. See Couch v. Booker, 632 F.3d 241, 245 (6th

 Cir. 2011) (holding that petitioner diligently presented his ineffective-assistance-of-counsel claim

 in state court in appealing his conviction for second-degree murder, and thus he was entitled to

 evidentiary hearing on federal habeas review; diligence was shown by petitioner’s objection in the

 state proceeding to way counsel handled it, petitioner’s pro se motion for new hearing to introduce

 new evidence supporting his claim, and his continued efforts to press his claim in collateral state-

 court proceedings following affirmance of his conviction).




 10
   Respondent faults Petitioner for failing to raise the expert-related claims in his standard 4 brief.
 See Resp. at PageID.460. It is unclear whether this argument was meant to prove that Petitioner
 failed to act diligently (the issue relevant here), or whether that argument simply related to the
 question of procedural default (an issue addressed below). To the extent Respondent makes the
 former argument, it fails in light of Petitioner’s motion to remand to hold a hearing to develop this
 claim.

                                                   21
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2822 Filed 04/15/21 Page 22 of 25




        D. Petitioner’s claims are not dismissed as procedurally defaulted.

        A habeas petitioner procedurally defaults a claim when the following elements are

 established:

        (1) the petitioner fails to comply with a state procedural rule; (2) the state courts
        enforce the rule; (3) the state procedural rule is an adequate and independent state
        ground for denying review of a federal constitutional claim; and (4) the petitioner
        cannot show cause and prejudice excusing the default.

 Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)

        Respondent argues that Petitioner’s expert-related claims were procedurally defaulted

 because he failed to raise them on his direct appeal and failed to show cause and prejudice for not

 raising these claims on his direct appeal. Resp. at PageID.460. The state rule at issue is Michigan

 Court Rule 6.508(d)(3), which states the following:

        (D) Entitlement to Relief. The defendant has the burden of establishing entitlement to the
        relief requested. The court may not grant relief to the defendant if the motion . . .

        (3) alleges grounds for relief, other than jurisdictional defects, which could have been
        raised on appeal from the conviction and sentence or in a prior motion under this
        subchapter, unless the defendant demonstrates

                (a) good cause for failure to raise such grounds on appeal or in the prior motion,
                and
                (b) actual prejudice from the alleged irregularities that support the claim for relief.

 Mich. Ct. R. 6.508(d)(3).11




 11
   Respondent does not explicitly state that subsection (d)(3) is the basis for the procedural default,
 but his citation of Thirkfield v. Pitcher, 199 Supp. 2d 637, 649 (W.D. Mich. 2002), a case involving
 (d)(3) default, indicates that Respondent is invoking that subsection.


                                                  22
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2823 Filed 04/15/21 Page 23 of 25




        As discussed in section III.A. of this opinion, the trial court’s discussion of “cause” and

 “prejudice” plainly indicates that it denied the motion for relief from judgment under Michigan

 Court Rule 6.508(d)(3). The appellate court opinions did not disturb this ruling.12

        Petitioner explicitly argues that the denial of Petitioner’s motion for relief from judgment

 was procedural, Pet. Br. at PageID.31, implicitly conceding the second of Guilmette’s four

 elements. Respondent treats this argument as a concession that “whatever [Petitioner] presented

 in his second appeal is procedurally defaulted.” Resp. at PageID.460. Petitioner claims this

 presentation is inaccurate, as “Petitioner claimed that even if this Court should find some of the

 claims to be procedurally barred to the state court’s reliance on MCR 6.508, Petitioner could show

 cause for any such default, consisting of both ineffective assistance of appellate counsel and actual

 innocence.” Reply at PageID.2794. The parties seem to be speaking past each other, perhaps

 because it is unclear whether a claim meeting the first three of Guilmette’s four elements for a

 procedural default should be labeled as an excused procedural default, or not a procedural default

 at all. See Guilmette, 624 F.3d at 290. Regardless, the parties appear to be on the same page, and

 reasonably so, that the trial court enforced a procedural bar on raising claims that were not raised




 12
    Denials under Rule 6.508(d) can be procedural or on the merits. Guilmette, 624 F.3d at 290-
 293. When denials by state appellate courts are unreasoned or unexplained, the Court must look
 to the last reasoned opinion in evaluating whether a Rule 6.508(d) denial was procedural or based
 on the merits. Guilmette, 624 F.3d at 291-292. “Brief orders citing Michigan Court Rule 6.508(d)
 are not explained orders invoking a procedural bar.” Guilmette, 624 F.3d at 289. The Michigan
 Supreme Court’s order in this case is one such order. See People v. Kane, 923 N.W.2d at 241.
 The court of appeals denied leave to appeal “because defendant has failed to establish that the trial
 court erred in denying the motion for relief from judgment.” People v. Kane, No. 341694, at
 PageID.2357 (Dkt. 6-10). Although not a form order citing Rule 6.508(d), it is similarly
 unexplained, requiring this Court to look back to the trial court’s order adjudicating Petitioner’s
 motion for relief from Judgment. Guilmette, 624 F.3d at 291-292.

                                                  23
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2824 Filed 04/15/21 Page 24 of 25




 on Petitioner’s appeal of right. The dispute is whether Petitioner has demonstrated cause and

 prejudice for doing so.

           Before discussing this dispute, it bears mention that the Court owes no deference to the

 state trial court’s determination that Petitioner had not shown cause and prejudice excusing his

 failure to present the expert-related claims on his appeal of right. McKinney v. Horton, 826 F.

 App’x 468, 475 (6th Cir. 2020) (holding that where a state court rejects a claim on procedural

 grounds under Rule 6.508(d)(3), federal courts “do not defer to the state trial court's decision that

 [a petitioner] has not shown cause and prejudice for his procedural default”).

           Concerning prejudice, the court adopts its above reasoning from section III.B.3. The

 expert-related claims have the potential to reduce Petitioner’s sentence substantially, and he is

 entitled a hearing to prove that claim.

           Concerning cause, Petitioner argues that any possible default should be excused because

 of the ineffective assistance of appellate counsel. Ineffective assistance of counsel is cause for

 procedural default. Edwards v. Carpenter, 529 U.S. 446, 451-452 (2000). If Petitioner can show

 that he received ineffective assistance of appellate counsel, it would excuse his procedural default

 for failing to raise his underlying ineffective assistance of trial counsel claims on his direct appeal

 in the state courts. See Seymour v. Walker, 224 F. 3d 542, 550 (6th Cir. 2000). At the evidentiary

 hearing, Petitioner will have the opportunity to prove this claim. Finally, Petitioner could not have

 procedurally defaulted his ineffective assistance of appellate counsel claim, because state post-

 conviction review was the first opportunity that he had to raise this claim. See Guilmette, 624 F.3d

 at 291.

           Respondent argues that Petitioner is unable to use appellate counsel’s ineffectiveness to

 excuse the default because Petitioner filed his own standard 4 brief on appeal and should have

                                                   24
Case 2:19-cv-12262-MAG-SDD ECF No. 11, PageID.2825 Filed 04/15/21 Page 25 of 25




 raised an ineffective assistance of trial counsel claim. But while failure to raise an argument in a

 standard 4 brief may in some cases reinforce a conclusion that a claim was defaulted, it is not

 dispositive. McKinney, 826 F. App’x at 473-474.

        In this case, it would be unjust to hold Petitioner’s standard 4 brief against him, as he made

 a diligent effort to raise the issue. Although the expert-related claims were not squarely presented

 in his standard 4 brief, he alerted the court of appeals to his trial counsel’s refusal to consult with

 an expert in his motion to remand, attached to his standard 4 brief.             Mot. to Remand at

 PageID.1756. Furthermore, Petitioner provided an affidavit to one of his appellate attorneys

 stating that Petitioner had told his trial counsel to call an expert witness. See Kane July 31, 2017

 Aff. at PageID.1593. Petitioner did what he could to raise this claim, and he is entitled to an

 opportunity to prove that fault lies with his appellate counsel, not him.

        Finally, Petitioner was incarcerated during this time period. In determining whether

 Petitioner acted with due diligence, this Court “must take into account the conditions of

 confinement and the reality of the prison system.” Aron v. United States, 291 F.3d 708, 712 (11th

 Cir. 2002). Viewed in this light, Petitioner made a worthy effort to preserve his claims, which

 warrant further development.

                                         IV. CONCLUSION

        For the reasons stated above, the Court will hold an evidentiary hearing on Petitioner’s

 claims. A conference with counsel will be convened shortly to discuss the details of the hearing.

        SO ORDERED.

 Dated: April 15, 2021                                  s/Mark A. Goldsmith
        Detroit, Michigan                               MARK A. GOLDSMITH
                                                        United States District Judge




                                                   25
